Exhibit 99.10 DRAFT FORM BUSINESS CORPORATIONS ACT RESTATED ARTICLES OF INCORPORATION STATUTS MIS À JOUR 1. The name of the corporation is: Dénomination sociale de la compagnie: THOMSON REUTERS CORPORATION 2. Date of incorporation/amalgamation Date de la constitution ou de la fusion 28 December 1977 (Day, Month, Year)(jour, mois, année) 3. The address of the registered office is: Adresse du siège social: Suite 2706, Toronto Dominion Bank Tower (Street & No. or R.R. No. & if Multi-Office Building give Room No.) (Rue et numéro ou numéro de la R.R. et, s’il s’agit d’un édifice à bureaux, numéro du bureau) Toronto-Dominion Centre, Toronto, Ontario M5K 1A1 (Name of Municipality or Post Office) (Nom de la municipalité ou du bureau de poste) (Postal Code)/(Code Postal) (Name of Municipality, Geographic Township) (Nom de la municipalité, du canton) dans le/la (County, District or Regional Municipality) (Comté, district, municipalité régionale) 4. Number (or minimum and maximum number) of directors is: Nombre (ou nombres minimal et maximal) d’administrateurs: Minimum of five (5); maximum of twenty (20). 5. The director(s) is/are: Administrateur(s): First name, middle name & surname Prénom, autres prénoms et nom de famille Address for service, giving Street & No. or R.R. No., Municipality and Postal Code Domicile élu, y compris la rue et le numéro, le numéro de la R.R., ou le nom de la municipalité et le code postal Resident Canadian State Yes or No Résident Canadien Oui/Non David Thomson 65 Queen Street West, Suite 2400, Toronto, ON M5H 2M8 Yes W. Geoffrey Beattie 65 Queen Street West, Suite 2400, Toronto, ON M5H 2M8 Yes Niall FitzGerald KBE The Thomson Reuters Building, South Colonnade, Canary Wharf, London E14 5EP United Kingdom No Thomas H. Glocer 3 Times Square, New York, NY 10036 U.S.A. No Manvinder S. Banga 100 Victoria Embankment, London, EC4Y 0DY United Kingdom No Mary Cirillo 535 Fifth Avenue, 14th Floor, New York, NY 10017 No Steven A. Denning 3 Pickwick Plaza, Greenwich, CT 06830 U.S.A. No Lawton Fitt 3 Times Square, New York, NY 10036 U.S.A. No Roger L. Martin 105 St. George Street, 3rd Floor, Toronto, ON M5S 3E5 Yes Sir Deryck C. Maughan 9 West 57th Street, New York, NY 10019 U.S.A. No Kenneth A. Olisa Linen Hall, Suite 446, 152-168 Regent Street, London W1B 5TE United Kingdom No Vance K. Opperman 225 South Sixth Street, #5200, Minneapolis, MN 55402 U.S.A. No John M. Thompson 66 Wellington Street West, 4th Floor, Toronto, ON M5K 1A2 Yes Peter J. Thomson 65 Queen Street West, Suite 2400, Toronto, ON M5H 2M8 Yes John A. Tory 65 Queen Street West, Suite 2400, Toronto, ON M5H 2M8 Yes 6. Restrictions, if any, on business the corporation may carry on or on powers the corporation may exercise. Limites, s’il y a lieu, imposées aux activités commerciales ou aux pouvoirs de la compagnie. None. 7. The classes and any maximum number of shares that the corporation is authorized to issue: Catégories et nombre maximal, s’il y a lieu, d’actions que la compagnie est autorisée à émettre: Section 1.1 of the attached Schedule A is incorporated in this form. 8. Rights, privileges, restrictions and conditions (if any) attaching to each class of shares and directors authority with respect to any class of shares which may be issued in series: Droits, privilèges, restrictions et conditions, s’il y a lieu, rattachés à chaque catégorie d’actions et pouvoirs des administrateurs relatifs à chaque catégorie d’actions qui peut être émise en série: Section 1.2 through Section 1.5 of the attached Schedule A are incorporated in this form. 9. The issue, transfer or ownership of shares is restricted and the restrictions (if any) are as follows: L’émission, le transfert ou la propriété d’actions est/n’est pas restreint. Les restrictions, s’il y a lieu, sont les suivantes: Subsection 1.5.4 of the attached Schedule A is incorporated in this form. Other provisions, (if any): Autres dispositions, s’il y a lieu: Article 2 through Article 5 of the attached Schedule A are incorporated in this form. These restated articles of incorporation correctly set out the corresponding provisions of the articles of incorporation as amended and supersede the original articles of incorporation and all the amendments thereto. Les présents statuts mis à jour énoncent correctement les dispositions correspondantes des statuts constitutifs telles qu’elles sont modifiées et remplacent les statuts constitutifs et les modifications qui y ont été apportées. These articles are signed in duplicate. Les présents status sont signés en double exemplaire. THOMSON REUTERS CORPORATION (Name of Corporation) (Dénomination sociale de la compagnie) By: Name:David Thomson Title:Chairman SCHEDULE A TABLE OF CONTENTS ARTICLE1. CAPITALIZATION 1 Capitalization 1 Common Shares 1 Preference Shares 2 Cumulative Redeemable Floating Rate Preference Shares, Series II 3 The Reuters Founders Share 11 ARTICLE2. MANAGEMENT OF THE CORPORATION 22 Constitution of the Board of Directors 22 Management Generally 22 Observance of Reuters Trust Principles 23 ARTICLE3. THOMSON REUTERS NEWS SERVICES 23 Entitlement to Receive Thomson Reuters News Services 23 ARTICLE4. AMENDMENTS TO ARTICLES 24 Amendments 24 ARTICLE5. INTERPRETATION 24 Headings 24 References to Articles 24 Acting Jointly or in Concert 24 Deemed Beneficial Ownership 25 Determinations of the Board 26 Definitions 26 Article1.
